Citation Nr: 0914494	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether CZ may be recognized as the spouse of the Veteran for 
VA compensation purposes.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1959 to April 1979.  
The record indicates that the Veteran received the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, that denied recognition of CZ (initials 
used to protect privacy) as the Veteran's spouse for VA 
compensation purposes.  The Veteran's disagreement with this 
decision led to this appeal.

In a February 2008 hearing memorandum, the Veteran's 
representative submitted a copy of a Decision Review Officer 
Decision dated October 2, 2007, which granted the benefit 
sought.  It appears, however, that the RO did not officially 
issue this decision.  In this regard, the statement of the 
case, which continued the denial of the benefit sought, is 
dated later in October 2007, and the Veteran perfected an 
appeal based on this statement of the case.  As discussed 
below, however, the Board finds that CZ should be recognized 
as the Veteran's spouse, and thus, it is unnecessary to 
further discuss the effect of the representative submitting a 
copy of the October 2, 2007 unissued decision.


FINDING OF FACT

The Veteran has been married to CZ for the past 33 years; the 
preponderance of the evidence of record shows that the 
Veteran and CK were divorced from their former spouses and 
are currently legally married to each other.


CONCLUSION OF LAW

CZ is the Veteran's spouse for VA compensation purposes.  38 
U.S.C.A. §§ 5124 (West 2002); 38 C.F.R. §§ 3.204, 3.205, 
3.206. (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, the Board finds that CZ is 
the Veteran's spouse for VA compensation purposes.  
Therefore, no additional consideration of the effect of the 
VCAA on the appeal presently before the Board is required.

Law and Regulations

38 C.F.R. § 3.204 provides, in pertinent part, that VA will 
accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 C.F.R. § 3.204.  VA will 
require additional evidence, as indicated in 38 C.F.R. 
§§ 3.205 through 3.211, where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
See 38 C.F.R. § 3.204(a)(2).  Photocopies of documents 
necessary to establish birth, death, marriage or relationship 
under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are 
acceptable as evidence if VA is satisfied that the copies are 
genuine and free from alteration. See 38 C.F.R. § 3.204(c).  

Marriage is established by one of the following types of 
evidence:

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 

2) Official report from service department as to marriage 
which occurred while the Veteran was in service; 

3) The affidavit of the clergyman or magistrate who 
officiated; 

4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 

5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 

6) In jurisdictions where marriages other than by ceremony 
are recognized, the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or, 

7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  See 38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage 
which meets the requirements set forth together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  See 38 C.F.R. § 3.205(b). 

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.206(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

In September 2006, the Veteran filed a Declaration of 
Dependents, VA Form 21-686c.  He marked that he was married 
to CZ.  He indicated that he had been divorced twice 
previously and he recorded the date and place that each of 
these marriages were terminated.  The Veteran also indicated 
that his current wife, CK had a previous marriage and he 
recorded the date and place that that marriage was 
terminated.

As this time, the claims file contained the interlocutory 
judgment of divorce regarding the Veteran's first marriage.  
There is no record of the final divorce.  The year of this 
divorce is different than recorded by the Veteran in the 
September 2006 Declaration.  

The claims file also contained a certificate of marriage 
between him and CZ.  This record indicates the marriage 
occurred in January 1976.  A January 1979 report of medical 
examination, completed prior to discharge from service, lists 
CZ as the Veteran's next of kin.  Previous examiner reports 
listed the Veteran's second wife as the next of kin.

In an October 2006 letter, the RO informed the Veteran that 
he needed to submit a copy of the public record ending his 
previous marriages and Spouse CZ's previous marriage.

In a November 2006 notarized statement, CZ wrote that she and 
her first husband were divorced in Mexico, in 1969.  She 
asserted that the paperwork was filed by the first husband, 
she did not have or receive such paperwork, and she did not 
know if her first husband was dead or alive.

In a November 2006 notarized statement from the Veteran, he 
detailed his previous marriages.  Contrary to the marriage 
certificate of record, he wrote that he married CZ in 1974.  

The Veteran also submitted a copy of an unexpired United 
States Uniformed Services identification and privilege card 
for CZ and another record of "Church Marriage" to CZ in 
January 1976.

In March 2007, the Veteran submitted a copy of the final 
judgment of dissolution of his second marriage, dated in 
January 1976 (prior to the date of marriage to CZ as recorded 
in the marriage certificates, later in January 1976).

Analysis

The Veteran has submitted sufficient evidence to show that he 
was married to CZ in January 1976, more than 33 years ago.  
She is listed on his last Report of Medical Examination as 
the next of kin and the Veteran has submitted an unexpired 
copy of a service identification card for CZ (with the 
Veteran's last name).  Although the Veteran has provided 
somewhat inconsistent dates regarding his previous marriages, 
the claims file now contains a copy of the interlocutory 
decree in the first divorce and a final decree in the second.  
This final decree indicates that it was filed prior to the 
Veteran's current marriage and all three marriages have taken 
place in California.  There is no basis for finding that the 
marriage certificates of record are not valid or accurate.  

Although there is no record of the divorce decree dissolving 
CZ's first marriage, the Board finds insufficient basis to 
question that this divorce occurred.  Although, as noted, the 
Veteran has provided inconsistent dates, there is no basis 
for finding that there was a fraudulent purpose.  In this 
regard, the Board notes that the Veteran wrote that his 
current marriage began in 1974, when he submitted papers at 
the same time showing the marriage began in January 1976, 
after the final decree in his second marriage (earlier in 
January 1976).  Thus, after review of the evidence of record, 
the Board finds that additional evidence regarding prior 
divorces is not required, and that the evidence of record is 
sufficient to show a current, valid marriage.  

It is pertinent to note that current law allows that VA will, 
with certain exceptions, accept the statement of a claimant 
as proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent.  See 38 U.S.C.A. § 5124 (West 
2002); 38 C.F.R. § 3.204(a)(1) (2008).  There is no 
indication of a statement on its face that raises a question 
of its validity, nor is there a reasonable indication, in the 
claimant's statement or otherwise, of fraud or 
misrepresentation of the relationships in question.  38 
U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) 
(2008).

Therefore, Board finds that CZ is recognized as the Veteran's 
spouse for VA compensation purposes.  38 U.S.C.A. § 5124 
(West 2002); 38 C.F.R. §§ 3.204, 3.205, 3.206. (2008).


ORDER

CK is the Veteran's spouse for VA compensation purposes.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


